Fourth Court of Appeals
                                San Antonio, Texas
                                        July 1, 2021

                                   No. 04-21-00108-CV

                       IN THE INTEREST OF B.K.C., A CHILD,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019PA00984
                      Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER

       The Appellee's Motion for Extension of Time to File Brief (in response to A.C.) is
hereby GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court